Citation Nr: 0304899	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
secondary to service connected conditions.

2.  Entitlement to service connection for a left shoulder 
disorder secondary to service connected conditions.

3.  Entitlement to a rating in excess of 40 percent prior to 
November 12, 1997 to include the question of an effective 
date for a 60 percent rating for service-connected 
degenerative disc disease, lumbar spine earlier than November 
12, 1997. 

4.  Whether an effective date for service connection for the 
low back disability prior to April 23 1990 is warranted to 
include whether an RO decision dated in August 1967 denying 
service connection for low back disability involved clear and 
unmistakable error.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from November 1959 to 
September 1962, and from August 1964 to June 1967.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA).  In March 1994, the Board granted 
service connection for a low back disorder, and in April 1994 
the Regional Office (RO) in St. Petersburg, Florida, 
evaluated the veteran's low back disorder as 10 percent 
disabling.  The veteran appealed the issue of entitlement to 
a higher evaluation.  In January 1998, the RO increased the 
veteran's rating for his low back disorder to 40 percent 
effective April 23, 1990 and then to 60 percent, (the maximum 
schedular rating possible under the regulations existing at 
that time) effective November 12, 1997.  The veteran appealed 
the issue of entitlement to an earlier effective date.  In 
November 1999, the RO granted a total disability rating based 
on individual unemployability, effective November 12, 1997, 
and denied the veteran's claims of entitlement to service 
connection for bronchial asthma with chronic obstructive 
pulmonary disease secondary to service-connected degenerative 
disc disease, lumbar spine, and entitlement to service 
connection for osteoarthritis of the left acromioclavicular 
joint secondary to service-connected degenerative disc 
disease, lumbar spine.  After reviewing the entire record in 
this case, to include the contentions advanced during the 
course of the hearing on appeal, the issues have been 
construed by the Board to be those set forth on the first 
page of this decision.  




FINDINGS OF FACT

1.  A lung condition was incurred as a result of a service-
connected condition.

2.  A left shoulder condition was incurred as a result of a 
service-connected condition.

3.  In an unappealed decision, dated in August 1967, the RO 
denied a claim of entitlement to service connection for a 
back injury.

4.  On April 23, 1990, the veteran filed to reopen his claim 
for service connection for a low back disorder.

5.  In March 1994, the Board granted service connection for a 
low back disorder on the basis of new and material evidence.

6.  In March 1997, the Board determined that the RO's August 
1967 decision, which denied service connection for a back 
injury, was not CUE; the veteran has presented a new CUE 
claim pertaining to the RO's August 1967 decision.

7.  The RO's August 1967 decision was supported by the 
evidence then of record and was not undebatably erroneous.  

8.  In January 1998, the RO evaluated the veteran's low back 
disorder as 40 percent disabling with an effective date of 
April 23, 1990, and as 60 percent disabling with an effective 
date of November 12, 1997.    

9.  Prior to November 12, 1997, the veteran's low back 
disorder was manifested by symptoms that included pain and 
some functional loss, with findings that included muscle 
strength of 4/5 or greater in lower extremity muscle groups, 
and normal neurological examinations, with no evidence of 
atrophy; the veteran's low back disorder did not result in 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.


CONCLUSIONS OF LAW

1.  A lung condition was incurred as a result of a service-
connected condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995). 

2.  A left shoulder condition was incurred as a result of a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2002); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The RO's August 1967 rating decision, which denied 
service connection for a back injury, was not clearly and 
unmistakably erroneous; that unappealed rating action is 
final.  38 U.S.C.A. §§ 5107, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104, 3.105(a) (2002).  

4.  Prior to November 12, 1997, the criteria for an 
evaluation in excess of 40 percent for service-connected 
degenerative disc disease, lumbar spine, were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.59, 4.71a, Diagnostic Code 5293 (2002).

5.  The criteria for an effective date prior to April 23 1990 
for an award of service-connection for degenerative disc 
disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the May 1995 statement of the case (SOC) that 
the criteria had not been met for a higher evaluation for 
service-connected degenerative disc disease, lumbar spine.  
He was notified in the March 1998 SOC that the criteria had 
not been met for an effective date prior to November 17, 1997 
for his 60 percent rating for service-connected degenerative 
disc disease, lumbar spine.  See also, supplemental 
statements of the case (SSOC's), dated in July 1998, November 
2000 and August and November of 2001.  He was notified in the 
November 1999 rating decision that the criteria for service 
connection for bronchial asthma with chronic obstructive 
pulmonary disease, and osteoarthritis of the left 
acromioclavicular joint (with both conditions claimed as 
secondary to service-connected degenerative disc disease, 
lumbar spine), had not been met.  See also, SOC's, dated in 
January and November of 2000, SSOC's dated in November 2000, 
and August and November of 2001.  Those are the key issues in 
this case, and the rating decisions, SOC's and SSOC's, 
informed the appellant of the relevant criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decisions, SOC's and SSOC's 
informed the veteran of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The Board finds that no further 
development is required.  Specifically, the RO has obtained 
VA and non-VA treatment records, and records from the 
National Personnel Records Center.  The veteran has not 
asserted that any additional development is required, and it 
does not appear that there is any identified relevant 
evidence which has not been obtained.  In addition, the 
August 2001 SSOC notified the veteran of the provisions of 
the VCAA, to include as codified at 38 U.S.C.A. § 5103A (West 
Supp. 2002).  The August 2001 SSOC informed him that VA would 
make reasonable efforts to assist claimants in obtaining 
evidence as long as a reasonable possibility existed that 
such assistance would aid in substantiating his claim.  He 
was notified that VA would make reasonable efforts to obtain 
relevant records, including private records, which the 
appellant adequately identified and authorized VA to obtain.  
He was notified that VA would obtain his service medical 
records and other relevant records pertaining to his active 
duty that are held or maintained by a governmental entity, 
records of relevant medical treatment or examination at VA 
health care facilities or at the expense of VA, and any other 
relevant records held by any Federal department or agency 
which he adequately identifies and authorizes VA to obtain.  
See 38 C.F.R. § 3.159(c)(1-3) (2002).  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that there is no reasonable 
possibility that any further assistance would aid him in 
substantiating these claims, 38 U.S.C. § 5103A (West Supp. 
2002), and that further development is not required.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


  II.  Secondary Service Connection

The veteran contends that he has a lung condition, and a left 
shoulder disorder, that are related to his service-connected 
low back disorder.  The Board notes that service connection 
is currently in effect for a thoracic spine disorder that is 
currently evaluated as 10 percent disabling, a cervical spine 
disorder that is currently evaluated as 20 percent disabling, 
and a low back disorder that is currently evaluated as 60 
percent disabling.  In addition, the veteran has been granted 
a total disability rating based on individual unemployability 
(TDIU) with an effective date in November 1997.  

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected d isability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

A.  Lung Disorder

The relevant medical evidence includes VA outpatient 
treatment reports which show that in December 1997, the 
veteran's medications included Piroxicam.  A January 1998 
report indicates that the veteran was to be restarted on 
Piroxicam, and an April 1998 report indicates that he was to 
be given a six-month's prescription for medications that 
included Piroxicam.  However, a May 1998 report notes that 
"Piroxicam was causing his breathing difficulty."  
Bronchial asthma was subsequently noted on several occasions, 
to include in November 1998.  A June 1998 report, and a March 
1999 report, note that the veteran was allergic to Piroxicam.  

A VA examination report, dated in November 1999, shows that 
the veteran asserted that he had breathing problems that 
started shortly after he was started on a medication 
(Piroxicam) in about January 1998, which had been prescribed 
for his service-connected low back disorder.  The veteran 
apparently further asserted that he was started on Piroxicam 
because he was allergic to Darvocet, that he must have had an 
allergic reaction to Piroxicam, and that his breathing 
symptoms developed shortly after starting to use Piroxicam.  
The diagnosis was chronic obstructive pulmonary disease 
(COPD).  The examiner stated that she had never seen a 
patient develop COPD due to prolonged use of a medication 
causing an allergic reaction.  She further stated that she 
could not give an opinion as to the cause of the veteran's 
breathing problems.  

A VA outpatient treatment report, dated in February 2000, 
shows that a staff physician, Nodia I. Villarrubia, M.D., 
indicated that she was unable to state that the veteran's 
condition was more likely than not triggered by his use of 
Piroxicam, but that it could have been an aggravating factor.

A VA report, dated in February 2001, shows that Dr. 
Villarrubia stated that she had been treating the veteran 
since March 1998 for recurrent attacks of bronchitis which 
developed into an asthmatic component.  She acknowledged that 
she did not know or treat the veteran prior to his breathing 
symptoms.  She stated that the veteran has permanent damage, 
that no other offending agent has been identified, and that 
it was therefore more than 50 percent likely that his 
condition is related to use of Piroxicam.  

A letter from Thomas W. O'Brien, M.D., dated in August 2001, 
shows that Dr. O'Brien states that he has been treating the 
veteran for lung disease since February 2001, and that the 
veteran's respiratory problems began after he used Piroxicam 
for six months.  He stated that the veteran has pulmonary 
fibrosis as a result of his Piroxicam use.  See also Dr. 
O'Brien's February 2001 report (noting that the veteran had a 
"hypersensitive reaction to Piroxicam").  An April 2001 
report shows that Dr. O'Brien attributed the veteran's lung 
disorders to Naproxen.  

The Board finds that service connection for a lung disorder 
is warranted.  The VA outpatient treatment reports show that 
the veteran was prescribed Piroxicam in December 1997 and 
that he was restarted on Piroxicam in January 1998.  
Subsequently dated reports indicate that he may have been 
allergic to Piroxicam. The November 1999 VA examiner's 
opinion shows that she stated that she had never seen a 
patient develop COPD due to prolonged use of a medication 
causing an allergic reaction, and that she could not give an 
opinion as to the cause of the veteran's breathing problems.  
However, the claims files contain the opinions of two other 
physicians that are favorable to the claim, and one of these 
physicians is a VA physician.  Both of these physicians state 
that the veteran's current lung symptoms are at least as 
likely as not related to his use of Piroxicam.  Therefore, 
the Board finds that the evidence is at least in equipoise as 
to whether the veteran's lung disorder was caused by his use 
of Piroxicam for his service-connected low back disorder.  
Under such circumstances, the benefit of the doubt is awarded 
to the veteran, and the Board finds that service connection 
is established for a lung disorder.  38 C.F.R. § 3.310.  
Accordingly, the claim for service connection for a lung 
disorder is granted.

B.  Left Shoulder

The relevant medical evidence includes VA outpatient 
treatment and examination reports, dated between 1967 and 
2001.  These reports include X-ray reports for the left 
shoulder, dated in December 1998 and February 2001, which 
show that there was mild osteoarthritis, acromioclavicular 
joint.  An MRI report revealed mild narrowing at C4-5 and C6-
7, and more severe narrowing at C3-4 and C5-6.  Degenerative 
osteophytic spurring was seen from C3 through C7. 

A VA spine examination report, dated in November 1999, 
contains diagnoses that include left shoulder AC joint 
osteoarthritis and left shoulder impingement syndrome with 
likely partial thickness rotator cuff tear of the left 
shoulder.  The report shows that the examiner stated that the 
veteran's left shoulder condition was a separate entity from 
his lumbar spine condition.  

A VA joints examination report, dated in March 2001, shows 
that the examiner stated that, based on his review of an MRI 
scan, he could not find actual significant nerve root 
encroachment causing symptoms of radiation to the left 
shoulder.    However, the examiner stated that the veteran 
had some mild lateral recess stenosis on the left at C5-6 
which could cause his symptoms.  

The claims files contain private treatment reports and 
letters, dated between 1986 and 2001.  These reports show 
occasional treatment for left shoulder symptoms as early as 
1990 (report of S. Reza Nowbar, dated in March 1990), and 
again in 1994.  Of particular note, letters from Mario 
Marsilio, M.D., dated in January and September of 2001, show 
that Dr. Marsilio stated that the veteran has frozen shoulder 
syndrome (left) that was caused by cervical disc 
displacement.  The January 2001 statement contained a 
rationalized explanation, stating in part that the veteran's 
cervical disc bulging had caused impingement of the nerves 
affecting his left shoulder.  In addition, a statement from 
A. J. Hanslick, M.D., dated in June 2001, shows that Dr. 
Hanslick reported that he had been treating the veteran for 
low back and left upper thoracic/scapular/shoulder problem 
since the late 1980's.  Dr. Hanslick essentially concluded 
that the veteran's degeneration of his cervical spine caused 
his left shoulder problem.  See also Dr. Hanslick's letter, 
dated in September 2001.  

The Board finds that service connection for a left shoulder 
disorder is warranted.  Although the November 1999 VA 
examiner's opinion shows that the examiner stated that the 
veteran's left shoulder condition was a separate entity from 
his lumbar spine condition, he did not address the veteran's 
service-connected cervical spine disorder as a possible cause 
of the left shoulder symptoms (service connection for the 
veteran's cervical spine degenerative disc disease was not 
granted until August 2001).  In addition, while the March 
2001 VA examiner stated that he could not find actual 
significant nerve root encroachment causing symptoms of 
radiation to the left shoulder, he stated that the veteran 
had some mild lateral recess stenosis on the left at C5-6 
which could cause the veteran's symptoms.  Furthermore, the 
claims files contain the opinions of two other physicians 
(Dr. Hanslick and Dr. Marsilio) that are favorable to the 
claim.  Both of these physicians state that the veteran's 
current left shoulder symptoms are related to his cervical 
spine condition.  Therefore, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
left shoulder disorder was caused by his service-connected 
cervical spine disorder.  Under such circumstances, the 
benefit of the doubt is awarded to the veteran, and the Board 
finds that service connection is established for a left 
shoulder disorder.  38 C.F.R. § 3.310.  Accordingly, the 
claim for service connection for a left shoulder disorder is 
granted.


III.  Evaluation

The Board granted service connection for a low back disorder.  
In April 1994, the RO evaluated this condition as 10 percent 
disabling, and the veteran appealed the issue of entitlement 
to a higher evaluation.  In January 1998, after additional 
evidence was received, the RO increased the veteran's rating 
for his low back disorder to 40 percent, with an effective 
date of April 23, 1990 (this is also the effective date of 
service connection), and to 60 percent, with an effective 
date of November 12, 1997.  In November 1999, the RO granted 
TDIU, with an effective date of November 12, 1997.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran's low back condition is rated on the basis of 
intervertebral disc syndrome (IDS), which is rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  Under DC 5293, 
as in effect prior to September 23, 2002, a 40 percent rating 
is warranted for intervertebral disc syndrome (IDS), severe; 
recurring attacks, with intermittent relief.  A 60 percent 
disability evaluation is warranted for: IDS; pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  The 
Board parenthetically notes that effective September 23, 
2002, a new regulation was promulgated concerning ratings for 
intervertebral disc syndrome disorders.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002); however, VA must apply the old 
law prior to the effective date of the new law.  See 38 
U.S.C.A. § 5110(g) (West 1991); Green v. Brown, 10 Vet. App. 
111, 116-119 (1997) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  

The medical evidence for consideration in this case includes 
VA outpatient treatment and examination reports, and reports 
from non-VA health care providers.  These reports are 
summarized as follows:

A report from Steven D. Lasser, M.D., shows treatment for 
back pain in March 1992.  The veteran reported a 20-pound 
lifting restriction and a 20-minute standing and sitting 
restriction at his job.  He reported using medications for 
pain.  A neurological examination revealed normal strength, 
sensation and reflexes to both lower extremities, and the 
back had a full active range of motion.  The impression noted 
mild degenerative disc disease with associated moderate 
herniated disc centrally at L4, 5 with some pain contributed 
to by lesser disease at L3, 4 and L2, 3.  Dr. Lasser 
estimated the veteran's impairment due to his back at 30 
percent, with no specific ongoing treatment thought to be 
necessary.  

A VA spine examination report, dated in September 1992, shows 
that on examination, there was no radiation of pain, no 
weakness or atrophy in the lower extremities (to include 
citation to circumferential measurements), active and equal 
knee jerks, and grossly normal sensation through the lower 
extremities.  The diagnosis was history of low back pain with 
subsequent disc space narrowing, with progressive chronic 
degenerative intervertebral disc disease at L4-L5 level, with 
increasing low back pain and limited mobility.  An 
accompanying X-ray report for the lumbosacral spine showed 
"very minimal osteoarthritic spurring."

VA outpatient treatment reports, dated in November 1994, show 
treatment for back pain.  There was no radiculopathy, 
tingling or numbness.  Motor strength was 5/5 in all measured 
muscle groups.  Sensation was intact.  Reflexes were 1+ or 
greater. 
  
Records from an unidentified private health care provider 
show occasional treatment for back pain between March 1992 
and April 1995.     

A VA nerves examination report, dated in September 1994, 
shows that the examiner noted that a 1991 magnetic resonance 
imaging (MRI) report showed no focal disc herniation, but did 
show a bulging annulus at L4-L5 that caused no significant 
nerve root impingement.  Use of medications for back pain was 
noted.  On examination, gait and sensation were normal.  
Reflexes were 2+ bilaterally.  There was no obvious loss of 
musculature.  Motor strength was 4/5 or greater in all muscle 
groups tested.  The diagnosis noted chronic low back pain 
without clinical evidence of radiculopathy, some loss of 
lumbar range of motion secondary to pain, but no major 
functional deficit.  

A report from Rogelio Fernandez, M.D., dated in November 
1995, shows one treatment for back pain.  The findings 
included a normal neurological examination.  

Reports from Dr. Hanslick, dated between 1990 and 1996, show 
ongoing treatment for unspecified reasons, although many 
reports dated in 1993 specify that the treatment was for 
"cervicalgia."  Reports dated between 1995 and 1996 note 
some treatments for back pain.  

Reports from Mario Marcilio, D.C., P.A., dated between 1993 
and 1994, and in 1996, show treatment for complaints of 
"moderate" low back pain.  The 1996 reports note an 
antalgic lean to the left.  

A VA outpatient treatment report, dated in May 1996, notes 
that there was no radicular pain, and that deep tendon 
reflexes were 2+ bilaterally.  The veteran denied impotence, 
gastrointestinal problems, or bowel or bladder symptoms.  
Motor strength was 4/5 or greater in all muscle groups 
tested.  The impression was low back strain and history of 
herniated disc.  Flexeril and Motrin were prescribed.  

A June 1997 MRI report notes loss of disc height at three 
levels in the lumbar spine, and disc herniation or bulging at 
four levels.  There was no evidence of spinal stenosis.  The 
report contains an impression of disc changes with the most 
severe disc herniation at L1-2 toward the right.  

A letter from Dr. Hanslick, dated in August 1997, shows that 
he states that he was treating the veteran for back pain due 
to herniation at L1-2 and L5-S1, with mild to moderate disc 
bulging, and that the veteran was "entitled to the 40 
percent disability awarded to him if not the 50 percent." 

VA outpatient treatment reports, dated October 1, 1997, note 
treatment for complaints of constant low back pain.  The 
reports note "severe DDD and herniated discs from L1 to L5-
S1 with bulging discs all along with mild spinal stenosis at 
L3-L4.   The impression was severe DDD with disc herniation 
of lumbar spine.  The veteran was referred to the 
neurosurgery and chronic pain departments.  

A VA neurosurgical consultation report, dated November 12, 
1997, notes complaints of low back pain that radiated to both 
legs.  The physician determined that there were no surgical 
options at the time.  The diagnosis was severe disc 
herniation at L1-L2.  The veteran was referred to the pain 
clinic for trigger point and epidural steroids.  

In this case, although there may have been some evidence of 
neurological involvement, as contemplated under the criteria 
for a 60 percent evaluation under DC 5293, the Board finds 
that overall, the evidence does not show that the veteran's 
disability met the criteria for a 60 percent rating under DC 
5293 prior to November 12, 1997.  In this regard, the 
evidence shows that the veteran had degenerative disc disease 
and low back pain as far back as 1992.  However, the Board 
finds that the evidence does not show that the criteria for a 
rating of 60 percent were met prior to November 12, 1997.  
The findings, to include neurological, sensory and deep 
tendon reflex findings, do not show pronounced IDS, nor is 
pronounced IDS shown by the other findings of record.  Based 
on the foregoing, the Board finds that the evidence does not 
show pronounced IDS sufficient to warrant a 60 percent rating 
under DC 5293 prior to November 12, 1997.  

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  However, while the evidence shows a 
limitation of motion in the lumbar spine, as well as chronic 
pain, the evidence does not otherwise show functional loss 
due to pain to warrant a rating in excess of 40 percent prior 
to November 12, 1997.  In particular, the Board notes the 
lack of evidence of such findings as neurological impairment 
or muscle atrophy, and findings of strength of 4/5 or greater 
in the lower extremities.  The Board therefore concludes that 
the evidence does not show that there is functional loss due 
to pain to warrant a rating in excess of 40 percent prior to 
November 12, 1997.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board has considered the possibility of a rating in 
excess of 40 percent prior to November 12, 1997 under other 
potentially applicable diagnostic codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the veteran 
received a 40 percent rating for his low back disorder 
effective from the date of service connection until November 
12, 1997.  This is the maximum rating allowed under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 and 5295.  As for other codes, 
in order to warrant an evaluation in excess of 40 percent 
under Diagnostic Code 5289, the veteran would have had to 
demonstrate that his spine was ankylosed (complete bony 
fixation) at an unfavorable angle.  However, there is no 
evidence of ankylosis of the lumbar spine. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's degenerative disc 
disease, lumbar spine, warranted no higher than a 40 percent 
rating prior to November 12, 1997.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for a higher evaluation.  


IV.  CUE/EFFECTIVE DATE

The veteran argues, in part, that an earlier effective date 
is warranted back to August 1967 because an August 1967 
decision of the RO, which denied service connection for a 
back injury, was CUE.

The administrative history of this claim is as follows: in a 
decision, dated in August 1967, the RO denied a claim for 
service connection for "a back injury."  In September 1967, 
a timely notice of disagreement was received, and in December 
1967 a statement of the case was issued.  However, a timely 
substantive appeal was not received, and the RO's decision 
became final.  See 38 C.F.R. §§ 3.104(a), 19.112 (1967).

In March 1994, the Board granted service connection for a low 
back disorder, and denied the veteran's claim that the RO's 
August 1967 decision was CUE.  The veteran appealed the 
denial of his CUE claim, and in July 1996, the Court vacated 
and remanded this claim.  In March 1997, the Board again 
denied the CUE claim.  This decision is final.  See 
38 U.S.C.A. § 7105(c) (West 1991).  

In November 1997, the veteran filed a claim for an increased 
rating for his low back disorder (this disability was 
evaluated as 20 percent disabling at the time he filed his 
claim).  In January 1998, the RO increased the veteran's 
rating to 40 percent, with an effective date of April 23, 
1990, and to 60 percent, with an effective date of November 
12, 1997.  

The veteran has appealed the issue of entitlement to an 
effective date prior to November 12, 1997 for his 60 percent 
rating; however, as previously determined his disability was 
not more than 40 percent disabling prior to November 12, 
1997.  It appears that he is really arguing that the 
effective date of the grant of service connection for the low 
back disability should be earlier than 1990 because the RO's 
rating decision, dated in August 1967 (which denied service 
connection for a low back disorder), was clear and 
unmistakable error (CUE).  See e.g., veteran's letters, dated 
in January and May of 2001; appellant's brief, dated in 
November 2001.  He argued, inter alia, that the RO failed to 
correctly apply 38 U.S.C.A. § 1154(b).  Obviously, the 
effective date of any rating cannot precede the effective 
date of the grant of service connection.

The Board notes that to the extent that the veteran argues 
that the RO failed to correctly apply 38 U.S.C.A. § 1154(b), 
this argument was not before that Board at the time of its 
March 1997 denial of his CUE claim.  Therefore, this aspect 
of his CUE claim is considered to be a new claim.  See Andre 
v. West, 14 Vet. App. 7, 10 (2000) (finding that "each 
specific theory underling an attack on a final decision would 
necessarily constitute a separate claim.").  However, to the 
extent that the veteran currently argues that the RO failed 
to correctly apply 38 U.S.C. § 1110, this argument had been 
made and was within the scope of the arguments addressed in 
the Board's March 1997 decision.  See e.g., appellant's 
substantive appeal, received in April 1991 (arguing that the 
RO failed to correctly apply 38 U.S.C. §§ 310 and 331 (now 
designated as 38 U.S.C. §§ 1110 and 1131)).  These arguments 
were therefore adjudicated in the Board's final decision of 
March 1997, and may not serve as a basis for an earlier 
effective date.  See Lapier v. Brown, 5 Vet. App. 215 (1993).  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b).

In this case, at the time of the RO's August 1967 decision, 
the issue was whether service connection was warranted for a 
back injury.  

Evidence which was of record at the time of the RO's August 
1967 decision included the veteran's claim (VA Form 21-516e), 
received in June 1967, in which he asserted that he hurt his 
back in September 1964, and that he received treatment for 
this injury at Ft. Eustis, Virginia in January 1965.  

Other evidence included the veteran's service and service 
medical records.  The veteran's discharges (DD Form 214's) 
showed that his awards and medals included the Vietnam 
Campaign Medal with device, the Vietnam Service Medal and an 
Air Medal, and that his military occupation specialty was 
listed as flight simulator specialist.  

The veteran's service medical records included examination 
reports, dated in November 1959, August 1962 and August 1964, 
which showed that his spine was clinically evaluated as 
normal.  These records showed that the veteran received 
treatment for low back pain from November 1964 to January 
1965, with impressions of low back sprain, and degenerative 
disc disease at L4-5.  A November 1964 X-ray report noted, 
"There is minimal but definite narrowing of the L4, 5 
interspace which could be associated with disc disease.  No 
other significant abnormalities are noted."  A January 1965 
profile indicated that the veteran had degenerative disc 
disease at L4-5 and arthritis of the back.  In December 1966, 
a note was entered in which an officer stated that the 
veteran should not be assigned to kitchen duty because of his 
profile.  A separation examination report, dated in March 
1967, showed that he described his health as "[e]xcellent 
except for back" and noted that he had recurrent back pain.  
The veteran's back was clinically evaluated as normal, but 
the examiner noted that he had arthritis diagnosed as 
degenerative disc disease for which he had an L3 profile.  

A VA examination report, dated in July 1967, showed that the 
veteran reported that he had injured his back in 1964 while 
lifting heavy boxes, and that he was never hospitalized for 
this.  However, he asserted that he subsequently received 
treatment for this injury at Ft. Eustis, Virginia.  An 
accompanying X-ray report for the lumbar spine noted that the 
lumbar segments and spaces, and the sacroiliac and 
lumbosacral articulations, were not remarkable.  The 
impression was negative lumbar spine.  The relevant diagnosis 
was "degenerative disc disease, not found." 

At the time of the RO's August 1967 decision, the veteran's 
service medical records showed that although he had been 
profiled due to back pain, there was no evidence of treatment 
for a back disorder dated between January 1965 and separation 
from service in June 1967.  This is a period of about two and 
one-half years.  Furthermore, at the time of separation from 
service, the veteran's back was clinically evaluated as 
normal.  In this regard, although arthritis/degenerative disc 
disease were noted in the report, this notation appears to 
have been "by history" only, and taken from his profile, as 
there was no citation to current clinical findings.  Finally, 
the most recent and competent evidence of record, the July 
1967 VA examination report, showed that the veteran did not 
have a low back disorder.  Of particular note, although the 
veteran asserts that the RO's decision was CUE because it 
failed to consider 38 U.S.C.A. § 1154(b), at the time of the 
RO's decision, the veteran had only asserted that his back 
disorder was caused by lifting boxes in 1964.  There was no 
allegation, nor any evidence to show, that he participated in 
combat, let alone that he sustained a back injury during 
combat.  The Board further notes that the Court has held that 
38 U.S.C.A. § 1154 does not alter the fundamental 
requirements of a current disability or a medical nexus to 
service.  Kessel v. West, 13 Vet. App. 9, 16 (1999); see also 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Therefore, even 
if participation in combat had been shown, the RO would still 
have had a rational basis for denying his claim, as the most 
recent medical evidence of record indicated that he did not 
have the claimed condition.  Based on the foregoing, the 
Board finds that the RO had a rational basis for its 
decision.  See Crippen v. Brown, 9 Vet. App. 412, 422 (1996) 
(citing Butts v. Brown, 5 Vet. App. 532, 539 (1993)).  

The remainder of the veteran's CUE arguments were previously 
discussed in the Board's March 1997 decision, and therefore 
they may not serve as a basis for an earlier effective date.  
Lapier, supra.  However, the Board points out the following: 
in reaching this decision, it has considered the suggestion 
that the RO failed to discuss favorable evidence contained in 
the veteran's service medical records, and that the RO 
thereby "denied the existence" of favorable evidence.  See 
id. at 421.  However, while the RO did not list and discuss 
every relevant piece of evidence in the service medical 
records, a review of the RO's decision shows that it 
indicated that it had reviewed the veteran's service medical 
records.  At the time, there was no requirement that the RO 
discuss every individual piece of favorable medical evidence 
in its decision.  See id. ("[s]ilence in a final RO decision 
made before February 1990 cannot be taken a s showing a 
failure to consider evidence of record") (citing Eddy v. 
Brown, 9 Vet. App. 52, 58 (1996)).  Furthermore, to the 
extent that the veteran argues that the RO incorrectly 
weighed the evidence, simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Finally, 
to the extent the veteran argues that some of his service 
medical records were lost, this has not been shown, and in 
any event, it is well established that a breach of the duty 
to assist cannot form a basis for a claim of CUE.  Roberson 
v. Principi, 251 F.3d 1378, (Fed. Cir. 2001).  In summary, as 
there was sufficient medical evidence of record to support 
the RO's decision, the RO's decision cannot be considered 
CUE.  The Board therefore finds that the RO's August 1967 
decision was not clearly and unmistakably erroneous, and that 
the veteran's CUE claim must be denied.  38 C.F.R. 
§ 3.105(a).  In March 1994, the Board granted service 
connection for a low back disorder.  In April 1994, the RO 
evaluated this disability as 10 percent disabling, and 
assigned an effective date of April 23, 1990 for service 
connection.  This is the date of receipt of reopened claim.  
The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  

In this case, determining whether the effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).  The Board will therefore first 
determine the date of receipt of the veteran's claim.  

The earliest record of a claim for service connection for a 
low back disorder following the RO's August 1967 denial of 
the claim for a back injury is his claim received on April 
23, 1990.  There is no evidence of a formal claim or written 
intent to file a claim for service connection for the 
veteran's low back disorder dated between the RO's August 
1967 decision and April 23, 1990.  See 38 C.F.R. § 3.155, 
3.157.  Given the foregoing, the earliest possible effective 
date for the grant of service connection is April 23, 1990.  
See 38 C.F.R. § 3.400(q)(1)(ii), (r).  


V.  Conclusion

With regard to the veteran's claims for a higher evaluation, 
and an effective date prior to November 12, 1997 for a grant 
of service connection for his low back disorder, in reaching 
these decisions, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

Service connection for a lung disorder is granted.  

Service connection for osteoarthritis, left shoulder, is 
granted.  

Prior to November 12, 1997, an evaluation in excess of 40 
percent for degenerative disc disease, lumbar spine, is 
denied.

An effective date prior April 23 1990 for a grant of service 
connection for the low back disability is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

